Citation Nr: 1718334	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability to include vision loss, claimed to result from cataract surgery performed at a VA medical facility on December 11, 2000, or from surgery performed on a contract basis by a private physician at Sierra Medical Center on October 26, 2004, and November 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to August 1965, July 1969 to August 1970, and April 1971 to December 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO in Waco, Texas.  In September 2011 and January 2013, the Board remanded this case.  In February 2017, the Board requested a VA medical expert opinion which was completed in February 2017.


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed additional left eye disability to include vision loss due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA; or due to an event not reasonably foreseeable.  


CONCLUSION OF LAW


The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye disability to include vision loss, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Compensation under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361.

38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services or compensated work therapy program must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused a veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  

To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation in an essential activity or function of the training, services, or CWT program provided or authorized by VA proximately caused the disability or death.  The Veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter 31 or as part of a CWT program under 38 U.S.C.§ 1718.  It need not be shown that VA approved that specific activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and facilities.  A Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility.  The following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151(a): (1) hospital care or medical services furnished under a contract made under 38 U.S.C. 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction

38 C.F.R. § 3.361(g) provides for benefits which are payable under 38 U.S.C. § 1151 for a veteran's death.

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010); see also Hyatte v. Shinseki  2010 WL 5230879, 2 (Vet. App.) (Vet.App.,2010)

The Veteran seeks VA compensation for additional left eye disability to include vision loss, claimed to result from cataract surgery performed at a VA facility on December 11, 2000 or from surgery performed on a contract basis by a private physician at Sierra Medical Center on October 26, 2004 and November 15, 2004.  

The Veteran underwent cataract surgery at a VA medical center on December 11, 2000, and an intraocular lens was implanted in the left eye.  VA outpatient treatment records dated in 2003 and 2004 reflect that he was treated for iritis in the left eye.  A February 2004 VA eye examination reflects that there was no retinal tear or retinal detachment of the left eye. 

An October 25, 2004 VA outpatient treatment record noted that the Veteran reported vision loss that began three weeks prior while he was in Costa Rica.  The Veteran reported that he did not see a doctor there.  The VA physician diagnosed a likely retinal detachment, and referred him to Southwest Retina for retinal detachment surgery.  Another October 25, 2004 note reflected that VA approved retinal detachment repair by Southwest Retina.  On October 26, 2004, the Veteran underwent left eye surgery at Sierra Medical Center, to include a vitrectomy, membrane peeling, and scleral buckle.  An October 29, 2004 reflects that there was satisfactory reattachment of the retina of the left eye.  On November 10, 2004, a private physician, Dr. M., noted a recurrent proliferative vitreoretinopathy (PVR) detachment in the left eye.  On November 15, 2004, the Veteran underwent another left eye surgery at Sierra Medical Center, which included a vitrectomy and inferior retinectomy of the left eye.  The private treatment was provided on a contract basis.  

In a March 2005 letter, a private physician, Dr. J.F.J., noted that the Veteran had blunt trauma four months earlier and developed a retinal detachment.

An October 2005 VA eye examination shows that the Veteran was status post retinal detachment times two, and silicone oil of the left eye, and had corneal decompensation.  A February 2006 VA ophthalmology consultation reflected that the Veteran had a left eye retinal detachment repair by a private ophthalmology group in El Paso in October 2004 after a jumping injury in Costa Rica, and a second retinal detachment repair in November 2004.  After an examination, the Veteran was found to be subtotally blind in the left eye.  The Veteran confirmed that his retina became detached in Costa Rica.  

In September 2011, a VA medical opinion was obtained; however, it is unclear if an ophthalmologist provided the opinion.  The examiner indicated that all medical care provided was appropriate pre- and post-operatively.  She noted that the Veteran was out of the country when the retinal detachment occurred and he did not seek any medical evaluation for seven days.  She opined that the Veteran's own personal neglect contributed to the eventual vision loss.  This opinion was found to be inadequate as it was too general and non-specific and because it was unclear if it was provided by an ophthalmologist.  

In February 2013, a medical opinion was provided by a VA ophthalmologist.  She indicated that she had reviewed the record.  She noted that the Veteran had undergone a cataract surgery on December 11, 2000 which was complicated by vitreous loss.  The ophthalmologist who performed the surgery indicated in the operation report that he performed corrections during the surgery to take care of the complication and the artificial lens was chosen to best suit the issue at hand.  The post-operative course in the clinic indicated that several laser procedures were performed to correct any remaining issues from the cataract surgery.  He was seen frequently in the post-operative course.  He had inflammation in the left eye off and on in the 2001-2003 period and was treated appropriately with steroids.  He had good vision for several years in the left eye.  In 2004, the Veteran complained of floaters and was dilated twice by another doctor who looked for any holes in the retinal or retinal issues and found none.  On October 25, 2004, the Veteran was seen by VA for loss of vision for three weeks.  The Veteran had been in Costa Rica, but he did not seek help until he came to VA.  The Veteran had retinal detachment involving the macula.  Southwest Retina agreed to see the Veteran and the Veteran then underwent his first retinal detachment surgery on October 26, 2004.  The Veteran developed proliferative vitreoretinopathy and the retina redetached and required another surgery on November 15, 2004.  He had an inferior retinectomy and injection of silicon oil to help the detached retina stay in place where it should.  In March 2005, VA discovered an opaque cornea of the left eye.  The Veteran expressed interest in a cornea transplant, but was advised against it.  The Veteran eventually developed no light perception vision in the left eye.  The Veteran was given a cosmetic contact to wear to cover the opacity.  

The examiner opined that it was less likely than not (less than 50 percent) that the Veteran's left eye disability was the result of carelessness, negligence, lack of proper skill, error in judgment or other incident of fault on the part of the VA or the (contracted) private physician.  The examiner explained that the complication (vitreous loss had been noted) in cataract surgery was a recognized, and one of the most frequent, complications of cataract surgery.  The examiner stated that the surgeon appeared to handle the complication appropriately intraoperatively.  He carefully monitored the Veteran post-operatively and made corrections with the laser to ensure the best outcome.  The examiner opined that there was no way the surgeon could have foreseen the complication of surgery prior to the cataract surgery, although the examiner had already explained that this was a recognized complication of such surgery.  The examiner indicated that waiting for the surgery until December 2000 did not cause the cataract surgery to be more complicated, noting that the cataract was not that severe on examination in November 2000 to cause problems and there was little indication pre-operatively that the surgery would be complicated.  The examiner also indicated that retinal detachments after cataract surgery were not uncommon.  The surgery itself increases the risk of retinal detachment over the normal population even if it is perfectly done.  

The examiner also opined that the private retinal specialists, who both had more than ten years of experience, also handled the two retinal surgeries appropriately.  They worked together, so the Veteran might see one surgeon one day and another on another day, depending on the urgency of the situation.  The complicating factor for the retinal detachment was that the vision loss was three weeks standing.  This was the time delay before the Veteran sought care.  The surgery to correct the retinal detachment is more complicated the longer the retina has been detached.  Proliferative vitreoretinopathy, which the Veteran had, makes retinal detachment surgery harder to perform successfully.  The second surgery was done, inserting silicon oil into the eye to help reattach the retina.  The examiner explained that this was an accepted and often used approach to help reattach the retina and save the eye in difficult retinal cases.  If the Veteran did not have it, the eye surely would have become useless and blind.  The retinal surgeon was trying to save the eye.  The retinal surgeries were appropriate and done in the best interest of the Veteran.  

The examiner stated that she did not believe that there was negligence by VA or the contracted provider.  The examiner opined that she did not think that the retinal surgeon could have foreseen the problem of the cornea turning opaque.   

The examiner opined that it was less likely than not (less than 50 percent) that the Veteran's left eye disability was the result of carelessness, negligence, lack of proper skill, error in judgment or other incident of fault on the part of the VA or the (contracted) private physician.  The examiner explained that the complication (vitreous loss was the identified complication) in cataract surgery was a recognized and one of the most frequent complications of cataract surgery.  However, it is unclear whether the retinal detachment was an event not reasonably foreseeable or if the detachment was specifically due to an unrelated event in Costa Rica.  The examiner indicated that retinal detachments after cataract surgery were not uncommon, but she did not specifically opine if this was an event not reasonably foreseeable.  With regard to the private (contracted) medical care, the examiner indicated that the retinal surgeon could not have foreseen the problem of the cornea turning opaque, but did not opine if the opaque cornea was a result of either surgery and/or was solely the result of the conduct by the Veteran in his delay to seek treatment.  If the opaque cornea was a result of either surgery, the examiner did not adequately opine if this complication was an event not reasonably foreseeable specifically as a result of such surgery.  

Due to some inadequacies with the medical opinions of record, the Board requested a VA medical expert opinion that was provided in February 2017.  The medical expert was asked to answer this inquiry:

Whether it is more likely than not, less likely than not, or at least as likely as not, that (1) the Veteran's retinal detachment following the December 11, 2000 VA eye surgery, a result of the VA surgery or was the result of an event that occurred separately from and unrelated to the surgery; (2) If such additional disability was sustained as a result of VA medical/surgical treatment, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical/surgical treatment; (3) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and (4) Was the proximate cause of the retinal detachment an event not reasonably foreseeable.  

The medical expert replied that it was more likely than not that the Veteran's retinal detachment following the December 11, 2000 VA eye surgery was a result of the treatment that he was provided.  The medical expert indicated that VA did not commit carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical/surgical treatment.  The medical expert essentially indicated that the retinal detachment was a reasonably foreseeable consequence of cataract surgery.  It was noted that retinal detachments happen with or without cataract surgery, but there is a slight to moderate increase with cataract surgery.  The medical expert did however, indicate that the time within which such detachment might occur was not something that one could foresee in that it happened remotely, 4 years later.  The Veteran had experienced good vision in the interim 4 years.  

The medical expert was also requested to answer another inquiry:

Whether it is more likely than not, less likely than not, or at least as likely as not, that (1) the Veteran's development of an opaque cornea and vision loss following the October 26, 2004 and November 15, 2004 private eye surgeries the result of either of those surgeries; (2) If such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part the contracted provider in furnishing the medical/surgical treatment; (3) Did the contracted provider fail to exercise the degree of care that would be expected of a reasonable health care provider; and (4) Was the proximate cause of the opaque cornea and vision loss an event not reasonably foreseeable.  

The medical expert indicated that the opaque cornea was due to the treatment provided (noting that the treatment preserved the eye from necessitating removal), but the poor vision was not due to the opaque cornea.  The poor vision was due to the retinal detachments.  The medical expert indicated that the surgeries did not involve carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part the contracted provider in furnishing the medical/surgical treatment and the contracted provider exercised the degree of care that would be expected of a reasonable health care provider.  In addition, the opaque cornea and vision loss were foreseeable events, particularly after the Veteran waited three weeks for treatment.

VA law and regulation require that the evidence must show that the additional disability is the result of VA hospital care, medical or surgical treatment and that the proximate cause of the additional disability must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

It is not contended nor shown that the Veteran was furnished hospital or medical treatment without his consent.  The Veteran has additional left eye visual impairment disability as a result of VA medical treatment, as noted by the medical expert, but the proximate cause of the disability was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  

Also, the additional disability was not due to an event not reasonably foreseeable.  The medical expert basically indicated that retinal detachments do occur and with cataract surgery there is a slight to moderate increase in the occurrence.  However, this occurrence was not due to negligence, lack of skill, or carelessness on the part of any physician.  To the extent that the Veteran suffered an injury independent of the surgery and waited to have medical treatment, that event could not be foreseen, but is not considered an unforeseen result of the surgery itself, but rather a factor outside of the medical treatment.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007);.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Although the Veteran contends that VA is responsible for his current eye disability, in order to establish eligibility under 38 U.S.C.A. § 1151, the Veteran's surgery/medical care by VA (or contracted by VA) must have been a factor and the other listed criteria must be met.  That is not the case here.  A medical expert has considered the pertinent questions in this case as it is complicated in nature and outside the purview of lay competence.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board attaches the most significant probative value to this opinion as it is well reasoned, detailed, and included consideration of the Veteran's relevant medical history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating most of the probative value of an opinion comes from its underlying reasoning, not just from mere review of the record, although that, too, has its importance if evidence in the file may affect the underlying basis of the opinion such as by revealing relevant facts).  

Thus, the most probative evidence establishes that VA was not careless or negligent, that VA lacked proper skill or made an error in judgment, or that there was similar instance of fault on the part of VA; or that the Veteran's current eye disability was due to an event not reasonably foreseeable.  Accordingly, the criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye disability have not been met.  In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for left eye disability to include vision loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


